Dismiss and Opinion Filed March 4, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00824-CV

                       SAM NAEEMIPOOR, Appellant
                                  V.
                      MIDLAND FUNDING LLC, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-02600-2019

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                        Opinion by Justice Partida-Kipness
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our inquiry regarding the reporter’s record, we ordered the appeal submitted without

a reporter’s record and appellant’s brief to be filed by January 6, 2021. By postcard

dated January 8, 2021, we notified appellant the time for filing his brief had expired.

We directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file his brief by that time might result in the

dismissal of this appeal without further notice. To date, appellant has not filed a
brief, filed a further extension motion, nor otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Robbie Partida-Kipness/
                                           ROBBIE PARTIDA-KIPNESS
                                           JUSTICE

200824F.P05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAM NAEEMIPOOR, Appellant                    On Appeal from the County Court at
                                             Law No. 2, Collin County, Texas
No. 05-20-00824-CV          V.               Trial Court Cause No. 002-02600-
                                             2019.
MIDLAND FUNDING LLC,                         Opinion delivered by Justice Partida-
Appellee                                     Kipness. Justices Pedersen, III and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellee MIDLAND FUNDING LLC recover its costs
of this appeal from appellant SAM NAEEMIPOOR.


Judgment entered this 4th day of March, 2021.




                                       –3–